USDC IN/ND case 1:19-cr-00065-HAB-SLC document 34 filed 07/21/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:19-CR-65-HAB
                                              )
SAMUEL McCLESKEY                              )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion for Compassionate Release

under Section 603 of the First Step Act of 2018. (ECF No. 30). For most of the life of the COVID-

related compassionate release phenomenon, there was considerable confusion as to whether

exhaustion of remedies was jurisdictional, a claims-processing rule, or wholly unnecessary. That

confusion was resolved, at least in this circuit, by the Seventh Circuit’s decision in United States

v. Sanford, 986 F.3d 779 (7th Cir. 2021). There, the Court answered affirmatively the question of

“whether the exhaustion requirement is a mandatory claim-processing rule and therefore must be

enforced when properly invoked.” Id. at 782 (original emphasis). Where, as here, the Government

raises exhaustion as a defense (see ECF No. 33 at 2–3), a defendant must demonstrate that he has

presented his request for release to the warden at his facility, and either: (1) he has exhausted

administrative appeals (if the request was denied); or (2) he has waited “30 days from the receipt

of such a request by the warden of the defendant’s facility” to seek relief from the Court. 18 U.S.C.

§ 3582(c)(1)(A). Exhaustion is required each time a defendant seeks compassionate release. United

States v. Cain, 2021 WL 388436 at *4 (D. Maine Feb. 3, 2021) (collecting cases).

       Here, Defendant has not demonstrated exhaustion nor even recognized the requirement.

Unless and until Defendant exhausts his remedies and demonstrates that exhaustion, the Court
USDC IN/ND case 1:19-cr-00065-HAB-SLC document 34 filed 07/21/21 page 2 of 2


cannot consider the merits of his compassionate release request. Therefore, his Motion (ECF No.

30) is DENIED.

       SO ORDERED on July 21, 2021.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                              2
